 



Exhibit 10.1
 
SUNOCO PARTNERS LLC
ANNUAL INCENTIVE PLAN
Amended as of January 1, 2005, and Restated Effective December 20, 2005
 

1



--------------------------------------------------------------------------------



 



SUNOCO PARTNERS LLC
ANNUAL INCENTIVE PLAN
     1. Definitions. As used in this Plan, the following terms shall have the
meanings herein specified:

  1.1   Affiliate — means, with respect to any entity, any other entity that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, the entity in question. For
purposes of this definition, “control” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
an entity, whether through ownership of voting securities, by contract or
otherwise.     1.2   Board of Directors — shall mean the Board of Directors of
the Company.     1.3   Cause — shall mean

  (a)   fraud or embezzlement on the part of the Participant;     (b)  
conviction of or the entry of a plea of nolo contendere by the Participant to
any felony;     (c)   the willful and continued failure or refusal by the
Participant to perform substantially the Participant’s duties with the Company
or an Affiliate thereof (other than any such failure resulting from incapacity
due to physical or mental illness, or death, or following notice of employment
termination by the Participant pursuant to subsections 1.6(c)(1), (2), (3),
(4) or (5)) within thirty (30) days following the delivery of a written demand
for substantial performance to the Participant by the Board of Directors, or any
employee of the Company or an Affiliate with supervisory authority over the
Participant, that specifically identifies the manner in which the Board of
Directors or such supervising employee believes that the Participant has not
substantially performed the Participant’s duties; or     (d)   any act of
willful misconduct by the Participant which:

  (1)   is intended to result in substantial personal enrichment of the
Participant at the expense of the Partnership, the Company, or any respective
Affiliates thereof; or     (2)   has a material adverse impact on the business
or reputation of the Partnership, the Company, or any respective Affiliate
thereof (such determination to be made by the Partnership, the Company, or any
such Affiliate in the good faith exercise of its reasonable judgment).

  1.4   Change of Control — shall mean, and shall be deemed to have occurred
upon the occurrence of one or more of the following events:

  (a)   the consolidation, reorganization, merger or other transaction pursuant
to which more than fifty percent (50%) of the combined voting power of the
outstanding equity interests in the Company cease to be owned by Sunoco, Inc.
and its Affiliates;     (b)   a “Change in Control” of Sunoco, as defined from
time to time in the Sunoco stock plans; or

1



--------------------------------------------------------------------------------



 



  (c)   the general partner (whether the Company or any other Person) of the
Partnership ceases to be an Affiliate of Sunoco.

  1.5   CIC Incentive Award — shall mean the incentive award payable in cash
following a Change of Control, as described herein at Section 8.4.     1.6   CIC
Participant — shall mean a Participant:

  (a)   whose employment was terminated by the Company (other than for cause) on
or following the Change of Control, but before payment of the CIC Incentive
Award; or     (b)   whose employment was terminated by the Company (other than
for Cause) before the Change of Control, or     (c)   who terminated employment
for one of the following reasons:

  (1)   the assignment to such Participant of any duties inconsistent in a way
significantly adverse to such Participant, with such Participant’s positions,
duties, responsibilities and status with the Company immediately prior to the
Change of Control, or a significant reduction in the duties and responsibilities
held by the Participant immediately prior to the Change of Control, in each case
except in connection with such Participant’s termination of employment by the
Company for Cause; or     (2)   with respect to any Participant who is a member
of the Company’s board of directors immediately prior to the Change of Control,
any failure of the members of the Company to elect or re-elect, or of the
Company to appoint or re-appoint, the Participant as a member of such board of
directors; or     (3)   a reduction by the Company in either the Participant’s
annual base salary or guideline (target) bonus as in effect immediately prior to
the Change of Control; or     (4)   the failure of the Company to provide the
Participant with employee benefits and incentive compensation opportunities
that:

  (i)   are not less favorable than those provided to other executives who
occupy the same grade level at the Company as the Participant, or if the
Company’s grade levels are no longer applicable, to a similar peer group of the
executives of the Company; and     (ii)   provide the Participant with benefits
that are at least as favorable, measured separately for:

  (A)   incentive compensation opportunities,     (B)   savings and retirement
benefits,     (C)   welfare benefits, and     (D)   fringe benefits and
vacation,

      as the most favorable of each such category of benefit in effect for the
Participant at any time during the 120-day period immediately preceding the
Change of Control; or

  (5)   the Company requires the Participant to be based anywhere other than the
Participant’s present work location or a location within thirty-five (35) miles
from the present location; or the Company requires the Participant to travel on
Company business to an extent substantially more burdensome than such

2



--------------------------------------------------------------------------------



 



      Participant’s travel obligations during the period of twelve (12)
consecutive months immediately preceding the Change of Control;

      provided, however, that in the case of a Participant whose employment
terminates under either subsection 1.6(b) or (c), such Participant can
demonstrate that such termination, or circumstance leading to the termination,
was at the request of a third party with which the Company had entered into
negotiations or an agreement regarding a Change of Control, or otherwise
occurred in connection with a Change of Control; and further provided, that in
either case, the Change of Control actually occurs within one (1) year following
the employment termination and, in the event of a termination under 1.6(c), the
termination occurs within 120 days after the occurrence of the event or events
constituting the reason for such termination; or

  (d)   who was, immediately before the Change of Control, eligible for a
prorated award under the provisions of Section 8.3; or     (e)   who was
employed by the Company on the date of the Change of Control and who does not
incur a termination for Cause before payment of the CIC Incentive Award, in the
event that, prior to the end of the calendar year in which the Change of Control
occurred, either:

  (1)   the Plan is terminated; or     (2)   the performance measures and/or
performance targets for the applicable Plan Year are changed or modified,
resulting in a decrease in the amount of any CIC Incentive Award otherwise
payable.

  1.7   CIC Short Period — shall mean the portion of the Plan Year from January
1 to the date of the occurrence of a Change of Control.     1.8   Company —
shall mean Sunoco Partners LLC, a Delaware limited liability company. The term
“Company” shall include any successor to Sunoco Partners LLC, any subsidiary or
Affiliate that has adopted the Plan, or any company succeeding to the business
of Sunoco Partners LLC by merger, consolidation, liquidation, or purchase of
assets or stock, or similar transaction.     1.9   Compensation Committee —
shall mean the Compensation Committee of the Company’s Board of Directors.    
1.10   Participant — shall mean a person participating or eligible to
participate in the Plan, as determined under Section 4.     1.11   Partnership —
shall mean Sunoco Logistics Partners L.P., a Delaware limited partnership, and
its subsidiaries.     1.12   Plan — shall mean the Company’s Annual Incentive
Plan as amended and restated effective as of April 21, 2005.     1.13   Plan
Year — shall mean the performance (calendar) year.     1.14   Pro-rated Bonus
Award — shall mean an amount equal to the award otherwise payable to a
Participant for the Plan Year in which the Participant’s termination of
employment with the Company (other than for Cause) is effective, multiplied by a
fraction the numerator of which is the number of full and partial months in the
applicable Plan Year through the date of termination of such Participant’s
employment, and the denominator of which is twelve (12).

3



--------------------------------------------------------------------------------



 



     2. Purpose. The purpose of this Plan is to motivate management and the
employees of the Company and its Affiliates who perform services for the
Partnership to collectively produce outstanding results, encourage superior
performance, increase productivity, and aid in attracting and retaining key
employees.
     3. Plan guidelines. The administration of the Plan and any potential awards
granted pursuant to the Plan is subject to the determination by the Compensation
Committee of the Company’s Board of Directors that the performance goals for the
applicable periods have been achieved. The Plan is an additional compensation
program designed to encourage Participants to exceed specified objective
performance targets for the designated period. The Compensation Committee will
review the Partnership’s performance results for the designated performance
period, and thereafter will determine whether or not to approve awards under the
Plan.
     4. Performance Targets.

  4.1   Designation of Performance Targets. The Company’s Chief Executive
Officer shall recommend, subject to approval by the Company’s Compensation
Committee, the performance measures and performance targets to be used for each
Plan Year in determining the bonus amounts to be paid under the Plan.
Performance targets may be based on Partnership, business unit and/or individual
achievements, or any combination of these, or on such other factors as the
Company’s Chief Executive Officer, subject to the approval of the Compensation
Committee, may determine. Different performance targets may be established for
different participants for any Plan Year. Satisfactory results, as determined by
the Company’s Compensation Committee in its sole discretion, must be achieved in
order for an award to be made pursuant to the Plan.     4.2   Equitable
Adjustment to Performance Targets. At its discretion, the Compensation Committee
may adjust actual performance measure results for extraordinary events or
accounting adjustments resulting from significant asset purchases or
dispositions or other events not contemplated or otherwise considered by the
Compensation Committee when the performance measures and targets were set.

     5. Participants. The Compensation Committee, in consultation with the
Company’s Chief Executive Officer, will designate members of management and
employees of the Company and its Affiliates as eligible to participate in the
Plan. Employees so designated shall be referred to as “Participants.”
     6. Participation Levels. A Participant’s designated level of participation
in the Plan, or target bonus, will be determined under criteria established or
approved by the Compensation Committee for that Plan Year or designated
performance period. Levels of participation in the Plan may vary according to a
Participant’s position and the relative impact such Participant can have on the
Company’s and/or Affiliates’ operations. Care will be used in communicating to
any participant his performance targets and potential performance amount for a
Plan Year. The amount of target bonus a participant may receive for any Plan
Year, if any, will depend upon the performance level achieved (unless waived)
for that Plan Year, as determined by the Compensation Committee. No Participant
shall have any claim to be granted any award under the Plan, and there is no
obligation for uniformity of treatment of Participants. The terms and conditions
of awards need not be the same respecting each Participant.
     7. Award Payout. Awards typically will be determined after the end of the
Plan Year or designated performance period. Awards will be paid in cash
annually, unless otherwise determined by

4



--------------------------------------------------------------------------------



 



the Compensation Committee. The Compensation Committee will have the discretion,
by Participant and by grant, to reduce (but not to increase) some or all of the
amount of any award that otherwise would be payable by reason of the
satisfaction of the applicable performance targets. In making any such
determination, the Compensation Committee is authorized to take into account any
such factor or factors it determines are appropriate, including but not limited
to Company, business unit and individual performance; provided, however, that
the exercise of such negative discretion with respect to one Participant may not
be used to increase the amount of any award otherwise payable to another
Participant. Notwithstanding the foregoing, payment of awards will be made
within two and one-half (2-1/2) months following the end of the Plan Year.
     8. Termination of Employment.

  8.1   Voluntary Termination. Except in the event of a Change of Control, if a
Participant terminates his or her employment with the Company (for any reason
other than retirement, death, permanent disability, or approved leave of
absence) prior to December 31 of any Plan Year, such Participant will not
receive payment of the award for such Plan Year, and will forfeit any right,
title or interest in such award, unless and to the extent waived by the
Compensation Committee in its sole discretion.     8.2   Termination for Cause.
A Participant will not receive payment of any award for a particular Plan Year
if the Participant’s employment with the Company is terminated for Cause prior
to the payment of such award.     8.3   Death, Retirement, Disability, Leaves of
Absence, Etc. A Pro-rated Bonus Award, reflecting participation for a portion of
the Plan Year, will be paid to any Participant whose employment status changed
during the year as a result of:

  (a)   death;     (b)   permanent disability (as determined by the Committee);
    (c)   retirement;     (d)   approved leave of absence; or     (e)  
termination at the Company’s request (other than for Cause), for Participants in
salary Grade 11 or above on the employment termination date.

      New hires and part-time employees also will receive a Pro-rated Bonus
Award. Unless otherwise required by applicable law, any Pro-rated Bonus Award
payable hereunder will be paid on the date when awards are otherwise payable as
provided in the Plan.     8.4   Change of Control. Upon the occurrence of a
Change of Control, the terms of this Section 8.4 shall immediately become
operative, without further action or consent by any person or entity, and once
operative shall supersede and control over any other provisions of this Plan.:

  (a)   Acceleration. The CIC Incentive Award shall be payable in cash to all
CIC Participants within thirty (30) days following the occurrence of a Change of
Control (or as soon as it is practicable to determine the level of attainment of
applicable performance targets under subsection 8.4(a)(1)). Such award shall be
calculated according to the terms of the Plan, except as follows:

  (1)   the level of attainment of applicable performance targets shall be
determined based upon the performance of the Partnership for completed months
from January 1 through the date of the Change of Control.     (2)   The amount
of the CIC Incentive Award shall be equal to the respective

5



--------------------------------------------------------------------------------



 



      award adjusted to reflect the level of attainment of applicable
performance targets, multiplied by the number of full and partial months in the
CIC Short Period divided by twelve (12).     (3)   Notwithstanding anything
herein to the contrary, no action taken by the Compensation Committee or the
Board of Directors after a Change of Control, or before, but in connection with,
a Change of Control, may:

  (i)   terminate or reduce the CIC Incentive Award or prospective CIC Incentive
Award payable to any Participant in connection with such Change of Control
without the express written consent of such Participant; or     (ii)   adversely
affect a Participant’s rights under subsection 8.4(b) in connection with such
Change of Control.

  (b)   Attorney’s Fees. The Company shall pay all reasonable legal fees and
related expenses incurred by a Participant in seeking to obtain or enforce
payment of the CIC Incentive Award to which such Participant may be entitled
under the Plan after a Change of Control; provided, however, that the
Participant shall be required to repay any such amounts to the Company to the
extent a court of competent jurisdiction issues a final and non-appealable order
setting forth the determination that the position taken by the Participant was
frivolous or advanced in bad faith.

     9. Amendment and Termination. The Company’s Compensation Committee, at its
sole discretion, may amend the Plan or terminate the Plan at any time. (except
as otherwise set forth in Section 8.4).
     10. Administration. The Compensation Committee may delegate the
responsibility for the administration and operation of the Plan to the Chief
Executive Officer (or designee) of the Company or any participating Affiliate.
The Compensation Committee (or the person(s) to which administrative authority
has been delegated) shall have the authority to interpret and construe any and
all provisions of the Plan, including all performance targets and whether and to
what extent achieved. Any determination made by the Compensation Committee (or
the person(s) to which administrative authority has been delegated) shall be
final and conclusive and binding on all persons.
     11. Indemnification. Neither the Company, any participating Affiliate, nor
the Board of Directors, or any member or any committee thereof, of the Company
or any participating Affiliate, nor any employee of the Company or any
participating Affiliate shall be liable for any act, omission, interpretation,
construction or determination made in connection with the Plan in good faith;
and the members of the Company’s Board of Directors, the Compensation Committee
and/or the employees of the Company or any participating Affiliate shall be
entitled to indemnification and reimbursement by the Company to the maximum
extent permitted by law in respect of any claim, loss, damage or expense
(including counsel’s fees) arising from their acts, omission and conduct in
their official capacity with respect to the Plan.
     12. General provisions.

  12.1   Non-Guarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between the Company and/or a participating
Affiliate and a Participant, and nothing in this Plan shall confer upon any
Participant any right to continued employment with the Company or a
participating Affiliate, or to interfere with

6



--------------------------------------------------------------------------------



 



      the right of the Company or a participating Affiliate to terminate a
Participant’s employment, with or without cause.     12.2   Interests Not
Transferable. No benefits under the Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment or other legal
process, or encumbrance of any kind, and any attempt to do so shall be void.    
12.3   Facility Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Compensation Committee or its
designee, is unable to properly manage his or her financial affairs, may be paid
to the legal representative of such person, or may be applied for the benefit of
such person in any manner which the Compensation Committee or its designee may
select, and each participating Affiliate shall be relieved of any further
liability for payment of such amounts.     12.4   Controlling Law. To the extent
not superseded by federal law, the law of the Commonwealth of Pennsylvania shall
be controlling in all matters relating to the Plan.     12.5   No Rights to
Award. No person shall have any claim to be granted any award under the Plan,
and there is no obligation for uniformity of treatment of participants. The
terms and conditions of awards need not be the same with respect to each
recipient.     12.6   Severability. If any Plan provision or any award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or award, or would disqualify the Plan or any
award under the law deemed applicable by the Compensation Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Compensation Committee, materially altering the intent of
the Plan or the award, such provision shall be stricken as to such jurisdiction,
person or award and the remainder of the Plan and any such award shall remain in
full force and effect.     12.7   No Trust or Fund Created. Neither the Plan nor
any award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any participating
Affiliate and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company or any participating
Affiliate pursuant to an award, such right shall be no greater than the right of
any general unsecured creditor of the Company or any participating Affiliate.  
  12.8   Headings. Headings are given to the sections of the Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision of it.     12.9   Tax Withholding. The Company and/or any
participating Affiliate may deduct from any payment otherwise due under this
Plan to a Participant (or beneficiary) amounts required by law to be withheld
for purposes of federal, state or local taxes.

7